DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. Regarding arguments on page 9 of the Remarks, Examiner notes that tasks such as dimensionality reduction, outputting a result, and quantization are performable in the human mind, or using pen and paper. While complex inputs may not be practically performed, Examiner notes that if a simple example is performable in the human mind, then the prong one is met. Further, whether performed in the human mind or on a generic computer, mathematical calculations are considered abstract.
Regarding arguments on pages 9-10 of the Remarks, Examiner notes that the claims do not mention any characteristics reflected, nor the use of a deep auto encoder. Thus, the alleged improvement is not found in the claims. Furthermore, Examiner notes that if the improvement itself is an abstract idea, the claims would remain ineligible under 35 USC 101, as the improvement needs to be rooted in technology. If the improvement is claimed at a high level of generality that falls within the domain of a mental process, then the rejection would not be withdrawn.
Regarding arguments on pages 12-13 of the Remarks, Examiner notes that Taylor para [0096] teaches that model parameters are learned using model parameters of a previous layer. Since the claims do not specify any information about the previous and next levels, the cited paragraphs of Taylor still read on the limitations. Furthermore, when viewed in combination with Fournier, the limitations of the claims are taught.

Claim Objections
Claim 2 and 7 objected to because of the following informalities:  line 2 “level N-1 in all N level” should read “level N-1 in all N levels”.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  line 4 reads “at a remaining levels” which should read “at all remaining levels”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-7, 10-12, and 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-2, 5-7, 10-12, and 15 are directed to a method, which is a process. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites reducing a dimension, outputting a code, and quantizing the code, which are mathematical calculations. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, the additional limitations are clarifications of the abstract ideas, and do not constitute integration into a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1 and 11, reducing dimensionality, outputting the result, and quantizing the result are mathematical calculations, which are abstract ideas. The remaining limitations are further clarifications of the abstract idea, and do not constitute integration into a practical application or significantly more.

Regarding claims 2, 7, and 12, the limitations are further clarifications of the above abstract ideas, without integration into a practical application and without significantly more.

Regarding claims 5, 10, and 15, determining a feature is a mathematical calculation, which is an abstract idea without integration into a practical application and without significantly more.

Regarding claim 6, extending dimensionality is a mathematical calculation, which is an abstract idea. Additional limitations of receiving and outputting data are insignificant extrasolution activity, and additional limitations are further clarifications of the abstract idea, and none of these constitute integration into a practical application of significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. (Fournier, Q., & Aloise, D. (2019, June). Empirical comparison between autoencoders and traditional dimensionality reduction methods. In 2019 IEEE Second International Conference on Artificial Intelligence and Knowledge Engineering (AIKE) (pp. 211-214). IEEE.), hereinafter referred to as Fournier, in view of Taylor Jr. et al. (US 2016/0292589 A1), hereinafter referred to as Taylor.

Regarding claim 1, Fournier teaches:
A processor-implemented audio encoding method (page 2 section B, where processors are used) using a dynamic model parameter, comprising: 
reducing a dimension of an audio signal using an encoding network (Fig. 1, page 2 section B, where the network performs dimensionality reduction, and page 1 section I, where audio recordings are used); 
outputting a code corresponding to the audio signal of a final level whose dimension is reduced (Fig. 1, page 2 section B, where the output z is a dimension reduced projection of the input); and
wherein the outputting the code reduces the dimension of the audio signal corresponding to a plurality of layers of N level by using a dynamic model parameter of each of the layers of the encoding network (Fig. 1, page 2 section B, page 3 first paragraph, where model parameters are determined, and can range from 1 to 99),
wherein the dynamic model parameter is determined in a dynamic model parameter generation network (page 3 first paragraph, where model parameters are determined).
Fournier does not teach:
quantizing the code,
wherein the dynamic model parameter is determined based on a feature of a previous level to determine the feature of a next level, 
wherein the dynamic model parameter is determined in a dynamic model parameter generation network independent of the encoding network.
Taylor teaches:
quantizing the code (para [0116], where quantization is performed),
wherein the outputting the code reduces the dimension of the audio signal corresponding to a plurality of layers of N level by using a dynamic model parameter of each of the layers of the encoding network (para [0096], where the parameters from the previous layer are used),
wherein the dynamic model parameter is determined based on a feature of a previous level to determine the feature of a next level para [0096], where the parameters from the previous layer are used),
wherein the dynamic model parameter is determined in a dynamic model parameter generation network independent of the encoding network (Taylor para [0096], where the parameters are learned in a training process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fournier by using the quantization of Taylor (Taylor para [0116]) on the output of Fournier (Fournier Fig. 1 element z), in order to obtain a much more compact representation (Taylor para [0116]).

Regarding claim 2, Fournier in view of Taylor teaches:
The method of claim 1, wherein the dynamic model parameter is generated for the layers corresponding to level N-1 in all N level (Taylor para [0096], where the parameters from the previous layer are used).  

Regarding claim 5, Fournier in view of Taylor teaches:
The method of claim 1, wherein the encoding network determines a feature for the audio signal of a next level using a feature for the audio signal of a previous level and the dynamic model parameter of the next level (Fournier Fig. 1, page 2 section B, where the layers are dimensionally reduced, and where the model parameters are used), 
wherein the feature for the audio signal of the next level is a signal whose dimension is reduced more than the feature for the audio signal of the previous level (Fournier Fig. 1, page 2 section B, where the layers are dimensionally reduced).  

Regarding claim 6, Fournier teaches:
A processor implemented audio decoding method (page 2 section B, where processors are used)  using a dynamic model parameter, comprising: 
receiving a code of an audio signal corresponding to a reduced dimension (Fig. 1, page 2 section B, where the network performs dimensionality reduction, and page 1 section I, where audio recordings are used);
extending the dimension of the audio signal in a decoding network by using the code of the audio signal (Fig. 1, page 2 section B, where the output z is dimension extended); 
outputting the audio signal of a final level with an expanded dimension in the decoding network (Fig. 1, page 2 section B, where x' is the output of the network),
wherein the extending the dimension of the audio signal extends the dimension of the audio signal corresponding to the layer of N levels by using a dynamic model parameter of each of the levels of the decoding network (Fig. 1, page 2 section B, page 3 first paragraph, where model parameters are determined, and can range from 1 to 99),
wherein the dynamic model parameter is determined in a dynamic model parameter generation network (page 3 first paragraph, where model parameters are determined).  
Fournier does not teach:
a quantized code;
wherein the dynamic model parameter is determined based on a feature of a previous level to determine the feature of a next level,
wherein the dynamic model parameter is determined in a dynamic model parameter generation network independent of the encoding network.
Taylor teaches:
a quantized code (para [0116], where quantization is performed);
wherein the extending the dimension of the audio signal extends the dimension of the audio signal corresponding to the layer of N levels by using a dynamic model parameter of each of the levels of the decoding network (para [0096], where the parameters from the previous layer are used),  
wherein the dynamic model parameter is determined based on a feature of a previous level to determine the feature of a next level (para [0096], where the parameters from the previous layer are used),
wherein the dynamic model parameter is determined in a dynamic model parameter generation network independent of the encoding network (para [0096], where the parameters are learned in a training process, and Fournier page 3 first paragraph, where model parameters are determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fournier by using the quantization of Taylor (Taylor para [0116]) on the output of Fournier (Fournier Fig. 1 element z), in order to obtain a much more compact representation (Taylor para [0116]).

Regarding claim 7, Fournier in view of Taylor teaches:
The method of claim 6, wherein the dynamic model parameter is generated for the layers corresponding to level N-1 in all N level (Taylor para [0096], where the parameters from the previous layer are used).  

Regarding claim 10, Fournier in view of Taylor teaches:
The method of claim 6, wherein the decoding network determines a feature for the audio signal of a next level using a feature for the audio signal of a previous level and the dynamic model parameter of the next level (Fournier Fig. 1, page 2 section B, where the layers are dimensionally reduced, and where the model parameters are used), 
wherein the feature for the audio signal of the next level is a signal whose dimension is extended more than the feature for the audio signal of the previous level (Fournier Fig. 1, page 2 section B, where the layers are dimensionally reduced).  

Regarding claim 11, Fournier teaches:
A processor implemented audio encoding method (page 2 section B, where processors are used) using a dynamic model parameter, comprising: 
reducing a dimension of an audio signal using an encoding network (Fig. 1, page 2 section B, where the network performs dimensionality reduction, and page 1 section I, where audio recordings are used); 
outputting a code corresponding to the audio signal of a final level whose dimension is reduced (Fig. 1, page 2 section B, where the output z is a dimension reduced projection of the input); and
wherein the dynamic model parameter is determined in a dynamic model parameter generation network (page 3 first paragraph, where model parameters are determined).
Fournier does not teach:
quantizing the code,
wherein the dynamic model parameter is determined based on a feature of a previous level to determine the feature of a next level,
wherein the dynamic model parameter is determined in a dynamic model parameter generation network independent of the encoding network.
Taylor teaches:
quantizing the code (para [0116], where quantization is performed),
wherein the outputting the code reduces the dimension of the audio signal corresponding to a plurality of layers of N level by using a dynamic model parameter of at least one specific layer among the layers of the encoding network (para [0096], where the parameters from the previous layer are used)
wherein the dynamic model parameter is determined based on a feature of a previous level to determine the feature of a next level (para [0096], where the parameters from the previous layer are used),
wherein the dynamic model parameter is determined in a dynamic model parameter generation network independent of the encoding network (para [0096], where the parameters are learned in a training process).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fournier by using the quantization of Taylor (Taylor para [0116]) on the output of Fournier (Fournier Fig. 1 element z), in order to obtain a much more compact representation (Taylor para [0116]).

Regarding claim 15, Fournier in view of Taylor teaches:
The method of claim 11, wherein the encoding network determines a feature for the audio signal of a next level using a feature for the audio signal of a previous level and the dynamic model parameter of the next level (Fournier Fig. 1, page 2 section B, where the layers are dimensionally reduced, and where the model parameters are used), 
wherein the feature for the audio signal of the next level is a signal whose dimension is reduced more than the feature for the audio signal of the previous level (Fournier Fig. 1, page 2 section B, where the layers are dimensionally reduced).

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Fournier and Taylor do not teach the limitations of the claim. Specifically, none of the cited prior art teaches using dynamic parameters for one level of an encoding network and static parameters for the other levels of the network when performing dimensionality reduction. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0315209 A1 para [0064] teaches using a static chain part and a dynamic chain part in compression.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658